Exhibit 10.2

THIS EMPLOYMENT AGREEMENT is made this 12 day of September 2013

BETWEEN:

 

(1) MOLECULAR PROFILES LIMITED (company number 3397582) whose registered office
is at 8 Orchard Place, Nottingham Business Park, Nottingham, Nottinghamshire NG8
6PX (“the Company”); and

 

(2) DR. NIKIN PATEL of 8 Orchard Place, Nottingham Business Park, Nottingham,
Nottinghamshire NG8 6PX (“you”).

IT IS AGREED as follows

 

1. DEFINITIONS

 

1.1. In this agreement the following expressions have the meanings set out next
to them

 

“the Company”,    MOLECULAR PROFILES LIMITED of 8 Orchard Place, Nottingham
Business Park, Nottingham, Nottinghamshire NG8 6PX. “you”,    Dr. Nikin Patel.
“Associated Employer”    As defined in the Employment Rights Act 1996. “the
Board”    means the board of directors of the Company for the time being.
“person”    Any individual, firm, partnership, association (whether incorporated
or otherwise), private members club, company, corporation, joint venture, trust,
organisation or other incorporated or unincorporated body (in each case whether
or not having separate legal personality). “the employment”    your employment
under this agreement. “Inventions”    The matters set out in sub-clause 25.1.
“Intellectual Property”    Patents, trade marks and service marks (whether
registered or unregistered), rights in trade or business names, copyrights
(including rights in computer software), registered and unregistered designs,
design copyrights, design rights and rights in designs and moral rights (whether
or not any of these are registered and including applications for registration
of any such thing and renewals and extensions of them) capable of subsisting
under English law and all rights or forms of protection of a similar nature or
having equivalent or similar effect to any of these which may subsist anywhere
in the world.



--------------------------------------------------------------------------------

1.2. Words and expressions defined in the Companies Act 2006 will, unless they
are otherwise defined in this agreement, or the context otherwise requires, bear
the same meaning in this agreement.

 

2. INTERPRETATION

 

2.1 In this agreement, the headings and table of contents are inserted for
convenience only and do not affect its interpretation or construction.

 

2.2 In this agreement, references to clauses, sub-clauses and schedules are,
unless otherwise stated, to clauses and sub-clauses of and schedules to this
agreement. References to this agreement include clauses and sub-clauses of and
schedules to this agreement.

 

2.3 In this agreement, unless the context does not so admit, references to the
singular include the plural and vice versa.

 

2.4 In this agreement, unless the context does not so admit, references to the
masculine, feminine or neuter include each of them.

 

2.5 In this agreement, references to statutes or to statutory instruments
include all re-enactments, amendments, extensions or modifications of them and
any regulations made under them.

 

2.6 In this agreement ‘writing’ or ‘written’ shall include any means of visible
reproduction.

 

3. YOUR EMPLOYMENT

The employment under this agreement commenced on 12 September 2013.

 

4. PERIOD CONTINUOUSLY EMPLOYED

For the purposes of the Employment Rights Act 1996 your period of continuous
employment began on 1 October 1998. No employment with a previous employer shall
count towards your period of continuous employment with the Company.

 

5. FORMER AGREEMENTS

 

5.1 This agreement supersedes and is in substitution for all previous
agreements, whether oral or in writing, express or implied and whether of an
employment nature or otherwise, between you and the Company. All subsisting
agreements are terminated by mutual consent with immediate effect.

 

6. JOB TITLE AND DESCRIPTION

 

6.1

You will be employed by the Company and shall serve the Company in the position
of CEO, Molecular Profiles. In circumstances where you are suspended, whether
pursuant to clause 30 of this agreement or otherwise or at any time after either
party has served notice to terminate the employment or otherwise purports to do
so, the Company may, at its sole and absolute

 

2



--------------------------------------------------------------------------------

  discretion, appoint any other person to carry out your duties and/or exercise
any of your powers.

 

6.2 In addition to the duties which the position set out in clause 6.1 normally
entails, you shall also carry out such duties as the Company or an Associated
Employer may require you to perform from time to time.

 

6.3 The Company may require you, without additional remuneration, to perform
such services or to take up any other position than that set out in clause 6.1,
including but not limited to any services for or position with an Associated
Employer, that the Company considers appropriate provided that any such
requirement under this clause 6.3 will not place you in a position in which you
would reasonably need to permanently relocate to comply with the requirement.

 

7. PROMOTION AND PROTECTION OF THE EMPLOYER’S INTERESTS

 

7.1 You undertake to the Company and to any Associated Employer that during the
employment you will:

 

  7.1.1 faithfully, diligently and competently perform such duties and exercise
such powers consistent with them as may be from time to time required of,
assigned to or vested in you by the Company;

 

  7.1.2 to obey the reasonable and lawful directions of the Company or
directions given under the authority of the Company;

 

  7.1.3 to comply with all rules, regulations, policies, statements and
procedures from time to time issued by the Company;

 

  7.1.4 to protect the Company and any Associated Employer from unnecessary or
disproportionate risk;

 

  7.1.5 to keep the Company at all times promptly and fully informed (in writing
if so requested) of your conduct of the business of the Company or any
Associated Employer and to provide such information, explanations, data and
assistance in connection with it as the Company may require;

 

  7.1.6 to use your best endeavours to promote and further the interests of the
Company and any Associated Employer and to further the trade and business of the
Company and any Associated Employer;

 

  7.1.7 subject as hereinafter provided unless prevented by incapacity, illness
of injury or with the prior agreement of the Company, devote, during normal
working hours and such additional times as provided for at clause 9 below, the
whole of your time, attention and skill to your duties and to the furtherance of
the business and interests of the Company and any Associated Employer;

 

  7.1.8 undertake such travel both within the United Kingdom and abroad as may
be required by the Company from time to time in its sole and absolute
discretion;

 

  7.1.9 at all times comply with, abide by and accept the requirements or
directions of any regulator;

 

3



--------------------------------------------------------------------------------

  7.1.10 avoid situations where your personal interests conflict with the
interests of the Company or any Associated Employer or any of its or their
customers and, if you believe that any such conflict of interest may exist,
disclose the same to the Company without delay.

 

7.2 You undertake to the Company and to any Associated Employer that during the
employment you will not:

 

  7.2.1 do anything which may result in damage being caused to the Company’s
interests, trade, business, or goodwill, to bring the Company into disrepute or
which is prejudicial to the Company including without limitation making any
untrue, misleading or disparaging statement in relation to the Company or any
Associated Employer (or any of its or their employees or officers);

 

  7.2.2 without the prior approval of the Board, either as principal, employee
or agent carry on or be engaged, concerned or interested either directly or
indirectly in any other trade, profession, business or occupation (including any
public or private activity) or hold any directorship or other office in any
company or other body whether incorporated or unincorporated;

 

  7.2.3 without prejudice to the generality of clause 7.2.2 and without the
prior approval of the Board, introduce to any other person business of a kind in
which the Company is for the time being engaged or capable of becoming engaged
or with which the Company is able to deal in the course of the business for the
time being carried on or planned by the Company to be carried on;

 

  7.2.4 without the Company’s prior written permission, have any financial
benefit from contracts made by the Company with any person (including but not
limited to any supplier to the Company or any Associated Employer);

 

  7.2.5 without the Company’s prior written permission, receive or obtain
directly or indirectly any commission, gift or other inducement in respect of
any sale or purchase of any goods or services or other business transaction
(whether procured by you or by someone else) effected by the Company or on the
Company’s behalf;

 

  7.2.6 without the Company’s prior written permission, hold any shares or
securities or have any interest of any kind in any company (other than the
Company or any Associated Employer) or other business organisation, save that
you may hold not more than five per cent of the issued shares or other
securities of any class of any one company which is not a competitor of the
Company or any Associated Employer, where such shares or other securities are
listed or dealt in on a recognised investment exchange in the United Kingdom or
elsewhere, and are to be held by you for investment purposes only;

 

  7.2.7 without the Company’s prior written permission take any preparatory
steps to join a competitor of the Company or to set up in competition with the
Company;

 

  7.2.8 enter on the Company’s behalf and without the Company’s prior written
consent into any obligation for the acquisition whether by lease or purchase of
any land, building or premises;

 

4



--------------------------------------------------------------------------------

  7.2.9 give or agree to give on the Company’s behalf and without the Company’s
prior written consent any debenture, mortgage or charge on any of the Company’s
property;

 

  7.2.10 engage or dismiss on the Company’s behalf and without the Company’s
prior written consent any employee;

 

  7.2.11 after the termination of the employment represent yourself as being
employed by or connected with the Company or any Associated Employer.

 

7.3 If you are in breach of any of the express or implied terms of this
agreement you must immediately disclose the breach to the Company and must
immediately inform the Company if you become aware of any misconduct or other
breach of contract committed by any of the Company’s employees or directors.

 

7.4 To ensure that the Company’s property is not being used for improper
purposes, the Company reserves the right to monitor and record all usage of the
Company’s telephones, mobile phones, faxes and IT equipment and systems and to
monitor incoming and outgoing communications including but not limited to
retrieving and reviewing the contents of files, emails, messages and searches
that have been made on the internet via the Company’s systems. You hereby give
authority for the Company to do so.

 

7.5 You agree to comply with any rules, policies and procedures set out in the
Company’s Employee Handbook from time to time. The Employee Handbook does not
form part of this agreement and the Company may amend it at any time. To the
extent that there is any conflict between the terms of this agreement and the
Employee Handbook, the terms of this agreement shall prevail.

 

8. PLACE OF WORK

 

8.1 Your principal place of work will be 8 Orchard Place, Nottingham Business
Park, Nottingham, Nottinghamshire NG8 6PX.

 

8.2 The Company may, however, require you to work at other locations (including
overseas) in the performance of your duties provided that you may not without
your agreement be required to work overseas for any consecutive period of more
than four weeks.

 

9. NORMAL HOURS OF WORK

 

9.1 Your normal hours of work 37.5 hours per week Monday to Friday.

 

9.2 You will also be required to work such additional hours as may be necessary
for the performance of your duties.

 

9.3 Due to the autonomous nature of your role the duration of working time
cannot be measured or monitored and, accordingly your employment falls within
the scope of regulation 20 of the Working Time Regulations 1998.

 

10. REMUNERATION

 

10.1 During the employment the Company will pay you a basic salary at the rate
£183,266 per annum (the “Base Salary”).

 

5



--------------------------------------------------------------------------------

10.2 You will receive no additional pay for hours worked in excess of your
normal hours of work.

 

10.3 Your salary will accrue from day to day but will not accrue on any day
during which you are absent due to sickness or injury or for some other
unauthorized reason.

 

10.4 Your salary will be payable in equal monthly installments in arrears on or
around the 28th day of each month or on such other day as may be notified to you
by the Company from time to time.

 

10.5 Payment will be made by direct bank transfer and will be subject to such
deductions as the Company may make for income tax, employee’s National Insurance
contribution and any other taxes, social security contributions and withholdings
as the Company may deduct.

 

10.6 Your salary shall be inclusive of any fees to which you may be entitled as
a director or secretary of the Company or any Associated Employer if appointed
as such.

 

11. DISCRETIONARY BONUS

 

11.1 You may at the Company’s sole and absolute discretion be paid a bonus in
accordance with this clause 11 and the Company’s discretionary bonus scheme in
place from time to time. In considering any such bonus, the Company will,
amongst other factors, consider your and the Company’s performance. If, in the
absolute discretion of the Company, you meet the annual performance targets set
for you and the Company has hit its targets, such bonus is likely to be 70% of
your Base Salary. Such bonus may be greater than 70% of your Base Salary in
circumstances where the Company considers, at its absolute discretion, that you
have materially exceeded your annual performance targets. Any such bonus (if
any) will never exceed 105% of your Base Salary. Any such bonus may be paid to
you at such intervals and subject to such conditions as the Company may in its
sole and absolute discretion determine. The Company may in its sole and absolute
discretion determine whether any such bonus is paid in cash or in some other
form.

 

11.2 You will not be eligible for any bonus, or if a bonus has already been
awarded but not paid, will not receive payment of any such bonus, if, on the
date that bonuses are due to be paid, you are no longer employed by the Company
or either you or the Company has served notice to terminate the employment.

 

11.3 If you receive any bonus or payment thereof under this clause 11 or
otherwise, the receipt of the same shall not entitle you to receive any further
bonus or payments thereof. You acknowledge and agree than any bonuses or
payments thereof that you may receive under this clause 11 or otherwise shall be
purely discretionary and shall not form part of your contractual remuneration
and shall not be pensionable.

 

11.4 The Company may, in its absolute discretion, suspend or discontinue any
bonus or the payment thereof at any time in relation to any person or persons,
including you. The Company may, in its absolute discretion, impose, vary or
remove any conditions in relation to any bonus or the payment thereof at any
time, including but not limited to after the award of any bonus or any payment
thereof, whether in whole or in part.

 

6



--------------------------------------------------------------------------------

11.5 If the employment or this agreement is terminated for any reason, whether
lawfully or unlawfully, you agree that you will not be entitled by way of
compensation for breach of contract, unfair dismissal or otherwise to any sum,
or other benefit to compensate you for the loss or diminution in value of any
actual or prospective rights, benefits or expectations under or in relation to
the Company’s discretionary bonus scheme.

 

12. PENSIONS AND BENEFITS

 

12.1 The Company operates a Group Flexible Retirement Plan which you are
eligible to join. This is a Company based pension plan. The plan is a 6% pension
scheme whereby you are entitled to a 3% contribution (of gross annual salary)
from the Company into a Standard Life Scheme, when you make a contribution of 3%
or more.

 

12.2 The Company reserves the right to change the provider of the pension
scheme, vary the rules and/or terms of the pension scheme and to withdraw any
such pension scheme at any time at the Company’s sole and absolute discretion
and without paying compensation to you.

 

12.3 Any benefits arising under or in respect of any such pension scheme will be
payable by or under the authority of its trustees and the Company neither
guarantees nor warrants any such payment.

 

12.4 You may participate in such benefits and benefit schemes as the Company may
provide to employees of your seniority and status from time to time, if any,
subject in all cases to the terms of the governing documents and policies in
force from time to time. Your eligibility to participate in any such benefits
and/or benefit schemes shall be subject to you meeting the relevant insurance
provider’s eligibility criteria. The Company shall be entitled to change the
provider of any benefits and/or benefit schemes, withdraw any such benefits
and/or benefit schemes that may be provided from time to time and/or to amend
the terms on which any benefit is and/or benefit schemes are provided without
paying you any compensation. You acknowledge that as any benefits and/or benefit
schemes that may be provided are insured arrangements, the payment and/or
provision of any benefits whatsoever is subject to the discretion of the
insurers and subject to the terms and conditions of the respective benefit
and/or benefit scheme. The Company has no obligation to assist you in the
advancement of any claim you may make, nor any obligation to make any payment to
you should the insurer refuse to pay or provide any or all benefits whatsoever
for whatever reason.

 

13. CONTRACTING-OUT CERTIFICATE

 

13.1 There is no contracting-out certificate in force in relation to the
employment.

 

14. EXPENSES

 

14.1 The Company will reimburse you for all out of pocket expenses reasonably
incurred in the proper performance of the Company’s duties.

 

14.2

Your entitlement to reimbursement in accordance with clause 14.1 above is
conditional upon you providing the Company with such invoices, vouchers or other
evidence as may be required by the Company and subject to you complying with
such guidelines or regulations as

 

7



--------------------------------------------------------------------------------

  the Company may from time to time issue in relation to the incurring and
reimbursement of expenses.

 

15. HOLIDAYS

 

15.1 The Company’s holiday year is from 1st January until 31st December each
year.

 

15.2 You are entitled to eight public and Bank holidays which are New Year’s
Day, Good Friday, Easter Monday, May Day, Spring Bank Holiday, Late Summer Bank
Holiday, Christmas Day and Boxing Day.

 

15.3 In addition, you are entitled to 26 days paid holiday each holiday year.
Where you are employed for only part of a holiday year, either on commencement
or termination of the employment, you will be entitled to a pro-rated holiday
entitlement based on the number of complete months worked in that holiday year.

 

15.4 All holiday is to be taken on days that are convenient to the Company,
which are approved by the Company in writing.

 

15.5 You shall be entitled to carry forward up to 3 days’ holiday from any
holiday year to the next holiday year with the prior written approval of the
Company provided any such holiday carried forward is taken by 31 March in the
next holiday year. No payment will be made for any holiday accrued but not taken
in a holiday year or carried forward in accordance with this clause save in the
year in which the employment terminates (see clause 15.6 below).

 

15.6 Upon termination of the employment, you will be entitled to a payment of
one day’s salary (calculated at a daily rate of 1/260ths of your annual basic
salary) for each complete day of accrued but unused holiday entitlement at such
termination but if at the termination date you have taken holiday in excess of
your accrued holiday entitlement at that date, the Company will make a
commensurate deduction from any salary payment (whether of salary, expenses or
otherwise) to be made to you.

 

15.7 If notice is served to terminate the employment by either party the Company
may require that unused holiday entitlement which has accrued or will accrue
prior to the date of termination be taken during the notice period. Any
statutory holiday entitlement will be deemed to be taken before any contractual
holiday entitlement.

 

16. ABSENCE FROM WORK

 

16.1 If you are absent from work for any reason and the absence has not
previously been authorised by the Company you must notify the Company orally or
in writing as soon as possible and in any event by 9.30 a.m. on the first day of
absence and from then on you must keep the Company informed of your
circumstances and your anticipated return to work. If you notify the Company
orally, you must confirm the reasons for your absence in writing as soon as
practicable.

 

16.2 You must report to the Company on the first day that you return to work
after a period of absence for which you did not obtain approval prior to the
absence from the Company. You will be required to state the dates of and reasons
for your absence and will be provided with a form for that purpose.

 

8



--------------------------------------------------------------------------------

16.3 If you are absent from work due to sickness or injury and your absence
continues for more than seven days, you must provide a doctor’s certificate on
the eighth day of absence. You must then provide a doctor’s certificate weekly.

 

17. INCAPACITY PAY

 

17.1 If you are absent from work due to sickness or injury and comply with the
requirements set out in this clause and clause 16, you will receive your salary
at full rate for a maximum period of 3 months and thereafter two thirds of your
salary for a maximum period of 3 months and thereafter half of your salary for a
maximum period of 6 months of absence in aggregate in any period of 52
consecutive weeks. Any such payments are inclusive of any statutory sick pay
entitlement. Any payment which the Company makes under this clause 17.1 may be
varied or discontinued at any time at the Company’s sole and absolute
discretion.

 

17.2 If your absence is or appears to be occasioned by the negligence, nuisance
or breach of statutory duty by or on behalf of any person in respect of which
compensation is or may be recoverable by you then all incapacity payments made
by the Company will constitute loans to you. You must notify the Company
immediately of any relevant circumstances, claim, compromise, settlement or
judgment made or awarded in connection therewith and must give the Company all
particulars of such matters as the Company may reasonably require. You must use
all reasonable endeavours to recover (by way of settlement or otherwise) damages
for loss of earnings over any period for which salary has been paid or shall be
paid to you, keeping the Company informed of the commencement, progress and
outcome of any such claim. If the Company so requires you must repay to the
Company a sum as the Company may determine not exceeding:

 

  17.2.1 the amount of compensation recovered by you under such claim,
compromise, settlement or judgment in respect of lost earnings; or

 

  17.2.2 the aggregate incapacity pay which you received from the Company less
an amount equivalent to any statutory sick pay which the Company was obliged by
law to pay to you.

 

17.3 Your eligibility to receive incapacity pay and/or statutory sick pay (see
clause 18 below), or your receipt of any of the same, shall not affect the
Company’s ability to terminate the employment and/or this agreement.

 

18. STATUTORY SICK PAY

 

18.1 The Company operates the statutory sick pay scheme. You must co-operate in
the maintenance of all necessary records. Any payment made to you during a
period of sickness or injury will satisfy (or contribute to if it does not
satisfy) any liability of the Company to make payment under the statutory sick
pay scheme. For the purposes of the statutory sick pay scheme, your “qualifying
days” are Monday to Friday.

 

19. MATERNITY AND PARENTAL LEAVE

 

19.1 Your maternity, paternity and adoption leave and pay rights are according
to statute.

 

19.2 Your parental leave rights are according to statute.

 

9



--------------------------------------------------------------------------------

20. COLLECTIVE AGREEMENTS

There are no collective agreements currently in force which directly or
indirectly affect the employment.

 

21. RIGHT TO REQUIRE A MEDICAL EXAMINATION

 

21.1 The Company may in its sole and absolute discretion require you to provide
evidence, satisfactory to the Company, of any sickness or injury suffered by you
and/or provide the Company with medical evidence of your fitness to return to
work after any period of absence from work due to sickness or injury.

 

21.2 You must upon the Company’s request and at the Company’s expense undergo a
medical examination by any registered medical practitioner nominated by the
Company and, for the purposes of the Data Protection Act 1998 and any other
applicable legislation:

 

  21.2.1 you agree to give consent to such examination; and

 

  21.2.2 you agree to give consent that a report may be published in relation to
the examination and that the Company may have access to it.

 

22. RIGHT TO SEARCH

The Company reserves the right to make searches of your person and personal
property whilst on the Company’s premises or any premises from which the Company
or any Associated Employer operates without prior notice provided that any such
search is carried out in the presence of at least two witnesses. Any personal
search will be conducted by persons of the same sex as you. Personal property
includes any vehicle owned by the Company.

 

23. HEALTH AND SAFETY

 

23.1 You should be familiar with the Company’s health and safety policy and all
procedures concerning safety in emergencies including the use and operation of
safety equipment and protective clothing.

 

23.2 A copy of the Company’s health and safety policy can be obtained from the
Company upon request.

 

23.3 Details of any accident must be reported as soon as possible after the
event.

 

24. CONFIDENTIAL INFORMATION

 

24.1 The provisions of this clause 24 apply to you for the benefit of the
Company and any Associated Employer.

 

24.2 You acknowledge that in the course of the employment you will have access
to and be entrusted with information in respect of the business of the Company
and/or any Associated Employer and the Company’s and/or any Associated
Employer’s customers’ businesses, which information is or may be secret or
confidential and important to the Company, any Associated Employers and the
Company’s customers respectively (“Confidential Information”).

 

10



--------------------------------------------------------------------------------

24.3 Confidential Information includes (but is not limited to):

 

  24.3.1 trade secret or confidential or secret information concerning the
business development, affairs, future plans, proposals, inventions, ideas,
transactions, business methods, connections, operations, accounts, finances,
organisation, processes, policies or practices, statements, rules, regulations,
designs, products, machinery, manufacturing processes, dealings, trading,
software, or know-how relating to or belonging to the Company and/or to any
Associated Employer or any of its or their suppliers, agents, distributors,
clients or customers;

 

  24.3.2 confidential computer software, computer-related know-how, passwords,
computer programmes, specifications, object codes, source codes, network
designs, business processes, business logic, inventions, improvements and /or
modifications relating to or belonging to the Company and/or any Associated
Employer;

 

  24.3.3 details of the Company’s or any Associated Employer’s financial
projections or projects, prices or pricing strategy, advertising, marketing or
development plans, product development plans or strategies, fee levels,
commissions and commission structures, market share and pricing statistics,
marketing surveys and research reports and their interpretation;

 

  24.3.4 confidential research, report or development undertaken by or for the
Company or any Associated Employer;

 

  24.3.5 details of relationships or arrangements with, or knowledge of the
needs or the requirements of, the Company’s and/or any Associated Employer’s
actual or potential clients or customers;

 

  24.3.6 information supplied in confidence by customers, clients or any third
party to which the Company or any Associated Employer owes an obligation of
confidentiality;

 

  24.3.7 lists and details of contracts with the Company’s or any Associated
Employer’s actual or potential suppliers;

 

  24.3.8 details of or information regarding the Company’s or any Associated
Employer’s terms of business with customers and suppliers;

 

  24.3.9 details of or information regarding the Company’s or other Associated
Employer’s development or staffing plans;

 

  24.3.10 information of a personal or otherwise of a confidential nature
relating to fellow employees, directors or officers of and/or consultants to,
the Company and/or any Associated Employer for which you may from time to time
provide services;

 

  24.3.11 confidential information concerning, or details of, any competitive
business pitches, and/or target details;

 

  24.3.12 details of or information regarding the nature and origin of any goods
and/or services provided, marketed or sold, obtained or brokered by the Company
or any Associated Employer;

 

11



--------------------------------------------------------------------------------

  24.3.13 details of or information regarding the Company’s and/or any
Associated Employer’s sales techniques, price lists, pricing policies and/or
discount structures;

 

  24.3.14 documents or information marked as confidential on its face; and/or

 

  24.3.15 documents or information which have been given to the Company or any
Associated Employer in confidence by any customer, supplier or other person
and/or any documents or information which have been supplied to you in
confidence or which you have been informed are confidential or which you might
reasonably be aware is confidential.

 

24.4 You must not at any time whether during or after the termination of the
employment directly or indirectly, whether on your own account or for or on
behalf of any other person other than in the proper performance of your duties,
with the prior written consent of the Company or as required or permitted by
law:

 

  24.4.1 divulge Confidential Information to any person;

 

  24.4.2 use or attempt to use Confidential Information for your own purposes or
for any purposes which are not the Company’s or any Associated Employer’s
purposes or in any manner which may injure or cause loss either directly or
indirectly to the Company or any Associated Employer or its of their business or
may be likely to do so; or

 

  24.4.3 through any failure to exercise reasonable care and diligence, cause or
bring about any unauthorised disclose or any Confidential Information.

 

24.5 You undertake to use reasonable endeavours to prevent the disclosure of any
Confidential Information and keep with complete secrecy all Confidential
Information entrusted to you.

 

24.6 Clauses 24.4 and 24.5 do not relate to information that is or may become
(other than through your breach of this clause) generally available to the
public or which constitutes a protected disclosure within the meaning of section
43A of the Employment Rights Act 1996.

 

24.7 You undertake to promptly disclose to the Company any information which
comes into your possession which affects adversely or may affect adversely the
Company, any Associated Employer or the business of the Company or any
Associated Employer. Such information shall include (but shall not be limited
to)-

 

  24.7.1 the plans of any employee to leave the Company (whether alone or in
concert with other employees);

 

  24.7.2 the plans of any employee (whether alone or in concert with other
employees) to join a competitor or to establish or operate a business in
competition with the Company;

 

  24.7.3 any steps taken by any employee to implement either of such plans;

 

  24.7.4 the misuse by any employee of any Confidential Information belonging to
the Company or any Associated Employer.

 

12



--------------------------------------------------------------------------------

25. INTELLECTUAL PROPERTY

 

25.1 In this clause “Client” means any client or customer (including any
potential client or customer) of the Company and/or any Associated Employer.

 

25.2 You acknowledge that in the course of your employment and as part of your
duties both prior to the date of this agreement and following the commencement
of this agreement:

 

  25.2.1 you have conceived, originated, made or acquired and may conceive,
originate, make or acquire individually or with others, certain inventions
processes, formulas, utility models, novel creations, ideas, discoveries, know
how, trade secrets, business names, developments, writings, trade marks, service
marks, designs, drawings, improvements and innovations, whether or not capable
of being patented or registered in some other way; and

 

  25.2.2 you have developed or produced and may develop or produce, individually
or with others, certain works in which copyright, design right and/or database
right will subsist in various media, including but not limited to electronic
materials (including but not limited to software or instruction manuals),

(together called “Inventions”).

 

25.3 You undertake to promptly following the date of this agreement disclose to
the Company in writing full particulars of any Inventions created prior to the
date of this agreement and you undertake to disclose to the Company in writing
full particulars of any Inventions created after the date of this agreement
promptly following their creation. You undertake not to use, disclose to any
other person or exploit any Inventions without the Company’s prior written
consent.

 

25.4 You acknowledge that any and all Inventions and the Intellectual Property
subsisting or which may in the future subsist in any Inventions, including but
not limited to any that:

 

  25.4.1 relate or related in any manner to the business of the Company or any
Associated Employer or to the Company’s or any Associated Employer’s actual or
anticipated activities or to any Client or to any Client’s actual or anticipated
activities; or

 

  25.4.2 involve or involved the use of the Company’s, any Associated Employer’s
or any Client’s equipment, supplies, facilities, confidential information,
Intellectual Property or time,

hereby vest in or be or will, on creation, subject to the provisions of the
Patents Act 1977, the Registered Designs Act 1949 and the Copyright Designs and
Patents Act 1988, vest in and be the Company’s (or if required by the Company,
the relevant Client’s) exclusive property in the United Kingdom or any other
part of the world as absolute beneficial owner without any payment to you for it
and where the same does not automatically vest in accordance with this clause,
you hereby irrevocably and unconditionally assign the same to the Company (or if
required by the Company, the relevant Client).

 

25.5

You agree to assist the Company and, if requested by the Company, any Client in
connection with any application in relation to Inventions and to prepare and
execute such instruments and do all such other acts and things as may be
necessary or desirable to enable the Company, the

 

13



--------------------------------------------------------------------------------

  relevant Client or their respective nominees to obtain and maintain protection
of any Inventions vested in the Company or the relevant Client in such parts of
the world as may be specified by the Company, the relevant Client or their
respective nominees and to enable the Company or the relevant Client to exploit
any Inventions vested in them to the best advantage.

 

25.6 You hereby irrevocably appoint the Company to be your attorney in your name
and on your behalf to do all such acts and things and to sign all such deeds and
documents and to use your name for the purpose of giving the Company, any
relevant Client or their respective nominees the full benefit of this clause 25.
You agree that, as evidence to any person, a certificate signed by the Company
or by any duly authorised employee that any act or thing or deed or document
falls within the authority hereby conferred by this clause 25.6 will be
conclusive evidence that this is the case.

 

25.7 You agree that any and all Inventions disclosed by you to any person,
published or described in a patent or registered design application or
registered trade mark or service mark application filed by you (alone or
jointly) or on your behalf within 12 months after the termination of this
agreement will be presumed to have been conceived, made, developed or produced
by you in the course of the employment unless proved by you to have been
conceived, made, developed or produced by you after the termination of this
agreement.

 

25.8 You irrevocably and unconditionally waive any and all rights which you may
have which are or have been conferred on you by Chapter IV of Part 1 of the
Copyright, Designs and Patents Act 1988 headed “Moral Rights” and by any other
laws of a similar or equivalent nature in any of the countries of the world.

 

25.9 Where an injunction restraining use or exploitation by the Company or any
Client of any invention is, in the opinion of the Company’s legal advisers,
likely to be granted by a court to a third party, you must do all such acts and
things either to render them non-infringing without affecting any of your other
duties and obligations under this agreement or shall obtain a licence from the
third party granting the Company or the Client as the case may be the right to
continue using them.

 

25.10 You must not knowingly do, permit or suffer to be done any act or thing or
omit to do any act or thing which might jeopardize or prejudice any of the
rights conferred on or vested in the Company or any Client by virtue of this
clause or any document signed executed and delivered pursuant to this clause or
which might invalidate or prejudice any application made by the Company or any
Client for a patent, registered design, copyright, design right or other similar
right in any part of the world.

 

25.11 Your obligations under this clause 25 shall continue to apply after the
termination of the employment (whether terminated lawfully or not). Each of
these obligations is enforceable independently of each of the others and its
validity shall not be affected if any of the others are unenforceable to any
extent.

 

26. GRIEVANCE PROCEDURE

 

26.1 If you have a grievance relating to the employment, this should be raised
initially with your Manager. You may be required to put any such grievance in
writing.

 

14



--------------------------------------------------------------------------------

26.2 Your Manager or another appropriate person will consider the grievance and
will notify you of its decision.

 

26.3 The grievance procedure in the Employee Handbook shall not apply to the
employment.

 

27. DISCIPLINARY PROCEDURE

 

27.1 The Company’s Disciplinary Procedure can be found in the Handbook. The
Disciplinary Procedure may be varied, disapplied, removed, added to or
supplemented by the Company at any time in its sole and absolute discretion and
shall not have contractual effect.

 

28. TERMINATION

 

28.1 Without prejudice to any other term of this agreement providing for earlier
termination, the employment may be terminated by either you or the Company
giving to the other not less than 6 months’ prior written notice.

 

28.2 The Company may (without prejudice to and in addition to any other remedy)
forthwith terminate the employment without prior notice or payment in lieu
thereof if, in the opinion of the Company, it appears that you:

 

  28.2.1 are guilty of gross misconduct;

 

  28.2.2 have committed any act of fraud or dishonesty;

 

  28.2.3 have committed any act, which in the opinion of the Company,
constitutes a breach (or may have been calculated by you to constitute a breach)
of the relationship of trust and confidence between the Company by you;

 

  28.2.4 have misconducted yourself during or outside the course of the
employment in a manner, which in the opinion of the Company, brings the Company
and/or any Associated Employer into disrepute or otherwise harms or has the
potential to harm the interests of the Company and/or any Associated Employer or
its or their business(es), including (without prejudice to the generality of
foregoing), any conduct in respect of which disciplinary and/or corrective
proceedings and/or measures are brought or implemented (or might be brought or
implemented) by any public body, regulatory authority or society that is
relevant to the Company and/or any Associated Employer and/or the employment;

 

  28.2.5 have committed any, serious and/or any repeated, breach of or failure
to observe, any of the terms, conditions or stipulations contained in this
agreement;

 

  28.2.6 are guilty of serious and/or any repeated negligence or incompetence;

 

  28.2.7 have committed any breach of any of the rules, regulations, codes of
practice, recommendations and/or requirements of any public body, regulatory
authority or society that is relevant to the Company and/or any Associated
Employer and/or the employment;

 

  28.2.8 have provided any misleading or inaccurate information to any public
body, regulatory authority or society that is relevant to the Company and/or any
Associated Employer and/or the employment;

 

15



--------------------------------------------------------------------------------

  28.2.9 do not possess, have lost or do not obtain any certificate, approval,
authorisation, permission, visa, registration, security clearance or any other
item that is granted by any third party (included but not limited to any public
body, regulatory authority or society) that is necessary or desirable for you to
possess for the performance of your duties hereunder;

 

  28.2.10 have become bankrupt or applied for a receiving order or have a
receiving order made against you or have entered into any arrangement or
composition with your creditors;

 

  28.2.11 have been prohibited by law from acting as a director of any company;

 

  28.2.12 have become of unsound mind or a patient within the meaning of any
United Kingdom statute relating to mental health; and/or

 

  28.2.13 have been convicted of any criminal offence (other than an offence
under the Road Traffic Acts for which a penalty of imprisonment is not imposed),

and any delay by the Company in exercising such right to terminate shall not
constitute a waiver thereof.

 

28.3 Upon the termination of this agreement under clause 28.2, you shall be paid
your salary accrued to the date of termination, together with any entitlement to
be paid for accrued but untaken statutory holidays at the date of termination
but you shall not be entitled to any other payment or compensation whatsoever in
respect of such termination.

 

28.4 On the termination of the employment for any reason and howsoever arising:

 

  28.4.1 you shall at the request of the Company, resign from all offices held
by you, if any, in or as the representative or nominee of the Company or any
Associated Employer, including but not limited to any appointment as director or
company secretary of the same; and

 

  28.4.2 you shall, without payment, transfer to the company, or as the Company
may otherwise direct, any qualifying shares held by you on behalf of or as the
representative or nominee of the Company or any Associated Employer,

and you hereby, irrevocably appoint the Company to be your attorney in your name
and on your behalf to sign, execute or do any instrument or act and generally to
use your name for the purpose of giving to the Company or its nominee the full
benefit of the provisions of this clause 28.4.

 

28.5 After the termination of the employment under this agreement, you shall, on
request, render such assistance and perform such tasks and functions as the
Company may reasonably require for its business to assist the Company (to deal
properly, efficiently and cost-effectively with any matters in connection with
the affairs of the Company and/or any Associated Employer and in respect of
which you have particular knowledge and expertise by reason of the employment.
You shall be entitled to be paid a reasonable fee (not exceeding your base
salary pro-rata on termination of this employment) and to be reimbursed all
reasonable out of pocket expenses properly incurred in rendering such assistance
and performing such tasks and functions.

 

16



--------------------------------------------------------------------------------

29. PAYMENT IN LIEU OF NOTICE

 

29.1 Whether or not notice is served by the Company or you to terminate the
employment or if either you or the Company otherwise purports to terminate the
employment, the Company may in its sole and absolute discretion elect to
terminate the employment at any time and with immediate effect by:

 

  29.1.1 notifying you that the Company is exercising its right under this
agreement to make a payment in lieu of notice; and

 

  29.1.2 within 28 days of the notification referred to in clause 29.1.1 above,
making to you a payment in lieu of notice in accordance with clause 29.2 below.

 

29.2 When making a payment in lieu of notice pursuant to clause 29.1 above, or
otherwise, the Company may make a payment equivalent to your basic salary (as at
the date of the termination) only for the whole of the notice period (or, if
applicable, its remainder):

 

  29.2.1 in a lump sum; or

 

  29.2.2 in installments over the period until the expiry, if it had been served
(in full or at all), of the notice period,

and, in each case, such payments will be subject to income tax and national
insurance contributions.

 

29.3 The Company will not be deemed to have made an election to pay in lieu of
notice unless written notice to that effect is given to you in accordance with
clause 29.1.1. For the avoidance of doubt, the Company’s right to elect to make
a payment in lieu of notice does not give you any right to receive one.

 

30. SUSPENSION, CHANGE OF DUTIES AND GARDEN LEAVE

 

30.1 The Company may suspend all or any of your duties and powers or assign you
such alternative duties as the Company may in its sole and absolute discretion
deem appropriate for such periods and on such terms as it considers expedient in
its sole and absolute discretion:

 

  30.1.1 during any period in which the Company is carrying out an investigation
into any alleged acts or defaults by you;

 

  30.1.2 in circumstances where it is suspected that you are in breach of any
legal or regulatory requirement, including but not limited to any such
requirements imposed by any public body, regulatory authority or society that is
relevant to the Company and/or any Associated Employer and/or the employment
and/or any stock exchange on which the Company’s or any Associated Employer’s
shares are traded,

and during any such period, you shall continue to receive your salary and
contractual benefits.

 

30.2 At any stage during your notice period (whether notice is given by you or
by the Company) or if you seek to or indicate an intention to resign as an
employee of the Company or any Associated Employer or to terminate the
employment without notice the Company may, in its sole and absolute discretion
(without any requirement to give a reason):

 

17



--------------------------------------------------------------------------------

  30.2.1 alter your duties to such other duties as the Company may determine in
its sole and absolute discretion, including but not limited to non-client facing
duties; or

 

  30.2.2 instruct you to remain away from work on garden leave (“Garden Leave”).

 

30.3 During any period of Garden Leave;

 

  30.3.1 You may be excluded from all or any premises of the Company or any
Associated Employer;

 

  30.3.2 you must be available for work but the Company is not obliged to
provide you with any work and may require you to perform different duties and/or
tasks from your normal duties;

 

  30.3.3 the Company shall be entitled to require you to perform work at home in
relation to matters of which you have knowledge or which fall within your
competence;

 

  30.3.4 you will be entitled to receive your salary and any contractual
benefits under this agreement, excluding any bonus of any nature, which you will
not be entitled to in respect of any period of Garden Leave;

 

  30.3.5 you may not, without the prior written consent of the Company, contact
or attempt to contact any client, customer, prospective client or customer,
agent, professional adviser, employee, consultant, supplier or broker of the
Company or any Associated Employer;

 

  30.3.6 you will not be permitted to work for any other organisation or on your
own behalf without the Company’s prior written consent;

 

  30.3.7 you shall keep the Company informed of your whereabouts (except in any
period taken as holiday) so that you can be called upon to perform any
appropriate duties as requested by the Company (and if required to provide the
Company with a contact telephone number and email address for this purpose);

 

  30.3.8 you shall refer to the Company immediately any communications in
whatever form received by you from any client or customer or prospective client
or customer of the Company or any Associated Employer;

 

  30.3.9 you must take any accrued and accruing holiday (and any accrued but
unused holiday entitlement shall be deemed to be taken during any period of
Garden Leave) and this clause 30.3.9 is notice to you pursuant to Regulation
15(3) of the Working Time Regulations 1998 that holiday is to be taken during
this period;

 

  30.3.10 you may be required to return to the Company all documents and items
of property which belong to the Company or any Associated Employer (including
but not limited to those which contain or refer to any Confidential Information
(as defined in clause 24)) and which are in your possession or under your power
or control;

 

18



--------------------------------------------------------------------------------

  30.3.11 you must immediately on request resign as a director, secretary or
from any other appointment held in or on behalf of the Company or any Associated
Employer without claim for compensation for loss of office (and in the event of
your failure to do so the Company is hereby irrevocably appointed to appoint
some person in your name and on your behalf to sign and deliver such
resignation(s) to the Company);

 

  30.3.12 all other terms and conditions of the employment (both express and
implied) will remain in full force and effect; and

 

  30.3.13 you will continue to owe the Company a duty of fidelity and good faith
and, if applicable, duties as a fiduciary, in full and to the same extent as
existed prior to the Garden Leave period.

 

31. RECONSTRUCTION

If the employment is terminated by reason of the Company’s liquidation for the
purposes of an amalgamation or reconstruction and you are offered work by any
person resulting from such amalgamation or reconstruction on terms no less
favourable than the terms of this agreement you will have no claim against the
Company in respect of the termination of the employment.

 

32. DEDUCTIONS

You hereby irrevocably agree that the Company may at any time deduct any sum you
owe to the Company or any Associated Employer (including without limitation any
overpayment of salary or other benefits) from any sum the Company owes to you.

 

33. COMPANY DOCUMENTS

All notes, memoranda, records, lists of customers and suppliers and employees,
papers, documents, correspondence, writings, accounts, designs, price lists,
specifications, Company letterhead paper, stationary, computer software,
computer programmes, computer operating systems, computers, laptop computers,
table computers, mobile phones, PDAs, smart phones, portable devices, material
and all information recorded on magnetic tape or disc or otherwise recorded or
stored for reproduction whether by mechanical or electronic means including any
copy which is from time to time in your possession or control and which relates
to the Company or any Associated Employer will be and remain at all times the
property of the Company or any Associated Employer (as the case may be). Upon
the termination of the employment, or at any other time as requested by the
Company, you must return all such items and information in your possession or
under your control and will provide to the Company on request a statement that
you have complied with these requirements.

 

34. POST TERMINATION COVENANTS

 

34.1 For the purpose of this clause 34 the following expressions have the
following meanings respectively-

 

19



--------------------------------------------------------------------------------

  34.1.1 “Confidential Information” has the meaning given to that expression in
clause 24;

 

  34.1.2 “Customer” means any person, company or other entity who or which at
any time in the 12 months immediately preceding the Termination Date was a
customer or client of the Company or any Associated Employer and:

 

  34.1.2.1 with whom or which, during such period you had business dealings in
the course of the employment; or

 

  34.1.2.2 in relation to whom or which, you, by reason of the employment, are
in possession of any trade secrets or Confidential Information;

 

  34.1.3 “Prospective Customer” means any person, company or other entity with
whom or which at any time in the 12 months immediately preceding the Termination
Date the Company or any Associated Employer shall have had negotiations or
discussions for the supply or provision of goods and/or services supplied and/or
provided by the Company or any Associated Employer, and:

 

  34.1.3.1 with whom or which, during such period you had business dealings
during the course of those negotiations or discussions; or

 

  34.1.3.2 in relation to whom or which, you, by reason of the employment, are
in possession of any trade secrets or Confidential Information;

 

  34.1.4 “Relevant Person” means any person who at any time in the 12 months
immediately preceding the Termination Date was employed or engaged by the
Company or any Associated Employer:

 

  34.1.4.1 as a vice president, officer, director, and/or senior manager;

 

  34.1.4.2 who has acquired influence over any Customers and/or Prospective
Customers by reason of being or having been employed or engaged by the Company
and/or any Associated Employer; and/or

 

  34.1.4.3 who is in possession of any trade secrets or Confidential Information
relating to the business of the Company or any Associated Employer or relating
to any Customer and/or Prospective Customer by reason of being or having been
employed or engaged by the Company and/or any Associated Employer;

and with whom you had dealings at any time in the 12 months immediately
preceding the Termination Date;

 

  34.1.5 “Restricted Business” means the business of the Company and the
business of any Associated Employer (and in each case, any parts thereof) with
which you were materially concerned and/or for which you were responsible, in
each case at any time during the 12 months immediately preceding the Termination
Date;

 

  34.1.6 “Restricted Period” means:

 

  34.1.6.1 in the case of clause 34.2.1 to 34.2.9 the period of 12 months
following the Termination Date, less any period of time spent by you on Garden
Leave;

 

20



--------------------------------------------------------------------------------

  34.1.6.2 in the case of clause 34.2.10, the whole of the period following the
Termination Date;

 

  34.1.7 “Supplier” means any person, company or other entity who or which at
any time in the 12 months immediately preceding the Termination Date was a
supplier of goods and/or services to the Company or any Associated Employer,
and:

 

  34.1.7.1 with whom or which, during such period you had business dealings in
the course of the employment; or

 

  34.1.7.2 in relation to whom or which, you, by reason of the employment with
the Company, are in possession of any trade secrets or Confidential Information;
and

 

  34.1.8 “Termination Date” means the date of termination of the employment,
howsoever arising.

 

34.2 You hereby undertake with the Company (for itself and as trustee and agent
for each Associated Employer) that you will not without the prior written
consent of the Company for the relevant Restricted Period, whether on your own
account, or for, with or through any other person company or other entity,
directly or indirectly:

 

  34.2.1 carry on or be employed, engaged, interested or concerned in any
capacity in any trade or business or occupation whatsoever which is or might
reasonably be considered to be in competition with the Restricted Business;

 

  34.2.2 in competition with the Restricted Business solicit, interfere with or
entice away or endeavour to solicit, interfere with or entice away any Customer;

 

  34.2.3 in competition with the Restricted Business solicit, interfere with or
entice away or endeavour to solicit, interfere with or entice away any
Prospective Customer;

 

  34.2.4 in competition with the Restricted Business have business dealings with
any Customer;

 

  34.2.5 in competition with the Restricted Business have business dealings with
any Prospective Customer;

 

  34.2.6 solicit or induce or endeavour to solicit or induce any Relevant Person
to cease working for or providing services to the Company, whether or not any
such person would thereby commit a breach of contract;

 

  34.2.7 employ or otherwise engage in any business in competition with the
Restricted Business any Relevant Person;

 

  34.2.8 encourage or cause or endeavour to encourage or cause any Supplier to
cease providing goods and/or services to the Company or any Associated Employer;

 

  34.2.9 encourage or cause or endeavour to encourage or cause any Supplier to
materially alter the terms of its business with the Company or any Associated
Employer; and/or

 

21



--------------------------------------------------------------------------------

  34.2.10 use or permit to be used any trade or service name or get-up used in
the Company and/or any Associated Employer or any other name likely to be
confused with such name and/or get-up.

 

34.3 While the restrictions in this clause 34 (on which you have had the
opportunity to take independent legal advice, as you hereby acknowledge) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restriction (including the definitions contained in
clause 34.1), by itself, or taken together with the others, is found to be void
but would be valid if some part of it were deleted, such restriction shall apply
with such modification as may be necessary to make it valid and effective.

 

34.4 The parties agree that the restrictions set out in this clause 34 shall be
separate and severable and enforceable as such. If any restriction is determined
as being unenforceable in whole or in part for any reason, that shall not affect
the enforceability of the remaining restrictions or, in the case of part of a
restriction being unenforceable, the remainder of that restriction.

 

34.5 You hereby agree and undertake that you will upon receipt of any request
from the Company to do so, enter into equivalent restrictions to those contained
within this clause 34 directly with any Associated Employer with which you may
be involved from time to time.

 

34.6 The Company may by notice to you at any time reduce in whole or in part the
scope and/or duration of any of the restrictions set out in this agreement to
such extent as the Company may in its sole and absolute discretion determine and
thereupon such restrictions shall apply as modified by such notice.

 

34.7 The benefit of each restriction set out in this agreement shall be
enforceable by the Company and any Associated Employer.

 

34.8 You undertake immediately to draw these restrictions to the attention of
any person for or with whom you commence employment or work at any time during
the period to which each restriction applies. For this purpose, the phrase
“commences employment or work” includes entering into discussions or
negotiations that are likely or intended to result in such commencement.

 

35. DATA PROTECTION

 

35.1 You consent to the Company or any Associated Employer holding and
processing personal data as defined in the Data Protection Act 1998 (the “DPA”)
concerning you in order to properly fulfil its obligations to you under this
agreement and as otherwise required or permitted by law in relation to your
employment in accordance with the DPA. Such processing shall principally be for
legal, personnel, administrative and payroll purposes.

 

35.2 You accept and acknowledge that, if required at any time to work on behalf
of the Company or any Associated Employer overseas, the Company may need to pass
personal data concerning you to the person, firm or company with whom you are
working anywhere in the world and you hereby expressly consent to the Company
doing so.

 

35.3 You further consent to the Company and any Associated Employer processing
any sensitive personal data (as defined in the DPA) relating to you, including,
as appropriate:

 

22



--------------------------------------------------------------------------------

  35.3.1 information about your physical or mental health or condition in order
to monitor sick leave and take decisions as to fitness for work (including any
medical report made by a medical practitioner nominated by the Company pursuant
to clause 21);

 

  35.3.2 your racial or ethnic origin or religious or similar information in
order to monitor compliance with equal opportunities legislation; and

 

  35.3.3 information relating to any criminal proceedings in which you may have
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

 

35.4 You acknowledge that the Company and any Associated Employer may make any
information to which clause 35 relates available to individuals or companies who
provide products or services to the Company (such as advisers and payroll
administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential purchasers of the
Company or the business in which you are employed.

 

36. MISREPRESENTATION

You must not at any time make any untrue statement in relation to the Company
and, in particular, must not after the termination or expiration of the
employment represent to any person that you remain employed by or connected with
the Company.

 

37. PROVISIONS OPERATING AFTER TERMINATION OR EXPIRATION

 

37.1 The termination or expiration of the employment will not affect any
provision of this agreement that operates or has effect or is expressed to
operate or have effect after termination or expiration whether the employment is
terminated or expires lawfully and fairly or otherwise.

 

37.2 No changes to this agreement will be effective unless made in writing and
signed by the parties or on their behalf by any properly authorised person.

 

38. INVALIDITY OR UNENFORCEABILITY

The parties agree that each of the clauses and sub-clauses of this agreement
shall be separate and severable and enforceable as such. The complete or partial
invalidity or unenforceability of any provision of this agreement for any
purpose will in no way affect the validity or enforceability of such provision
for any other purpose or of the remaining provisions of this agreement.

 

23



--------------------------------------------------------------------------------

39. SUPPLEMENTAL TERMS

 

39.1 Each Associated Employer and any of their agents may enforce the terms of
this agreement directly against you pursuant to the Contracts (Rights of Third
Parties) Act 1999.

 

39.2 Save as provided in clause 39.1 above, no term of this agreement shall be
enforceable by any person who is not a party to it either under the Contracts
(Rights of Third Parties) Act 1999 or otherwise.

 

39.3 There is no current requirement for you to work outside the United Kingdom
for any consecutive period in excess of one month.

 

40. CHOICE OF LAW AND SUBMISSION TO JURISDICTION

This agreement will be governed by and construed in accordance with English law.
The parties agree to submit to the exclusive jurisdiction of the English courts
in relation to any claim or matter arising under this agreement.

IN WITNESS whereof this agreement has been executed as a deed by the parties on
the date stated above.

 

EXECUTED AS A DEED by

 

acting by two directors or a director

and the company secretary

 

/s/ Frank Condella        sign here

Director

 

/s/ Jonathan Lloyd Jones         sign here

Director / Company Secretary

  

EXECUTED AS A DEED by

 

/s/Nikin Patel        sign here

in the presence of

 

/s/ Tom Brown        

Witness sign here

 

Tom Brown

Witness print name

 

Freeth Cartwright LLP

6 Bennetts Hill

Birmingham B2 55T

Witness address

 

24